918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clyde SMITH, Plaintiff-Appellant,v.Sgt. Bill HARWOOD, Joe Curtis, Michael Sweazey, Defendants-Appellees.
No. 90-5170.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Clyde Smith appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights complaint.  Smith claimed that he received excessive time in punitive segregation in violation of his due process rights.  Specifically, he claimed that the maximum sentence for his particular offense was only ten days and that the applicable Tennessee Department of Corrections policy creates a protected liberty interest.


3
After reviewing the defendants' answer, and both the defendants' and Smith's motions for summary judgment, the district court dismissed the complaint.   See Kentucky Dep't of Corr. v. Thompson, 109 S.Ct. 1904, 1909-10 (1989);  Hewitt v. Helms, 459 U.S. 460, 472 (1983).


4
Smith raises the same arguments on appeal.


5
We have examined the issues and find them to be without merit for the reasons stated by the district court.  Accordingly, the district court's November 30, 1989, order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.